Exhibit 10.33

EXECUTION VERSION

THIRD AMENDMENT TO LICENSE AGREEMENT

This THIRD AMENDMENT (“Third Amendment”) is made and entered into as of the date
upon which this Third Amendment is fully executed by both Parties (the “Third
Amendment Effective Date”).

BETWEEN:

 

(1) Elan Pharma International Limited, a company incorporated under the laws of
Ireland, and having its registered office at Monksland, Athlone, County
Westmeath, Ireland (“EPIL”); and

 

(2) MAP Pharmaceuticals, Inc., a company incorporated under the laws of
Delaware, having its principal place of business at 2400 Bayshore Parkway, Suite
200, Mountain View, CA 94043, USA (“MAP”).

RECITALS:

WHEREAS, EPIL and MAP entered into a License Agreement on February 3, 2005, as
amended on September 15, 2006 and June 18, 2007 (the “License Agreement”),
whereby EPIL granted to MAP, among other rights, an exclusive, sublicensable
license to EPIL Intellectual Property for the sole purpose of, and only to the
extent necessary for, using, marketing, distributing, selling, having sold,
offering for sale, importing and exporting the Product in the Field in the
Territory;

WHEREAS, MAP intends to grant a sublicense under the License Agreement to
AstraZeneca AB with respect to the Product (the “Sublicense”); and

WHEREAS, EPIL and MAP now desire to amend the License Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, EPIL and MAP hereby agree, effective as of the
Third Amendment Effective Date, as follows:

1. Clause 2.1.1 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“Subject to the terms of this Agreement, EPIL hereby grants to MAP a
non-exclusive sublicensable license in the Field in the Territory to the EPIL
Intellectual Property for the sole purpose of, and only to the extent necessary
for, making and having made the Product Intermediate in [***] for use in the
Field in the Territory, or making and having made the Product Intermediate in
any other country in the Territory as agreed by EPIL at its sole discretion.”

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

2. Clause 2.1.2 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“EPIL acknowledges that MAP or its Sublicensee may contract with a Third Party
to further process Product Intermediate into Product for use in a Device. EPIL
agrees to provide such Third Party with a royalty-free, non-exclusive license to
any EPIL Intellectual Property to the limited extent necessary for the Third
Party to process Product Intermediate into packaged form for use in a Device.”

3. Clause 2.2.0 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“MAP shall have the right to grant sublicenses of the rights licensed by EPIL to
MAP under Clauses 2.1.0 and 2.1.2 herein. MAP shall have the right to grant
sublicenses of the rights licensed by EPIL to MAP under Clause 2.1.1 herein
[***]. MAP shall be entitled to grant sublicenses under Clauses 2.1.0 and 2.1.2
through multiple tiers of sublicensees for the purpose of MAP’s Sublicensees,
under Clauses 2.1.0 and 2.1.2, exercising their rights and performing their
obligations through their (a) Affiliates or (b) further sublicensees[***] and
with a [***] on any [***]. MAP shall notify EPIL of the identity of each
Sublicensee, including any further permitted sublicensee (and the territory
sublicensed to it) promptly after such arrangement is entered into. All such
additional permitted sublicensees shall be deemed to be included within the
defined term “Sublicensee” for purposes of this Agreement and the Services
Agreement. Additionally, MAP shall notify EPIL promptly after MAP receives
notice from its Sublicensees of any Regulatory Approvals or the filing of any
New Drug Application or equivalent thereof in a country other than the United
States for Product.

The Parties acknowledge and agree that EPIL has an interest in maintaining the
confidentiality of certain information contained in [***] Notwithstanding
anything in Clause 4.7 to the contrary, EPIL shall provide to MAP or its
Sublicensee access to [***] and information with respect thereto as reasonably
necessary to obtain or maintain Regulatory Approvals with respect to Product in
[***]; provided that MAP or its Sublicensee, as applicable, shall (i) use
diligent efforts to (A) maintain the confidentiality of such information (to the
extent permitted under applicable laws) and (B) seek to eliminate or minimize
the disclosure of information (to the extent permitted under applicable law) in
respect of which confidentiality cannot legally be so maintained, and
(ii) provide EPIL a reasonable opportunity to comment, and consider in good
faith any such comments, with respect to the disclosure of such information and
the strategy for protecting (to the extent permitted under applicable law) the
confidentiality of such information in connection with regulatory activities in
such country.”

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

4. Clause 2.2.1 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“Notwithstanding the specific references to Sublicensees (and the Sublicensee
Counter Party) in certain terms of this Agreement, any sublicense granted
hereunder shall be on the same terms mutatis mutandis as the terms of this
Agreement insofar as such terms are applicable.”

5. Clause 3.4.3 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“If [***] does not settle with the infringer or bring suit or other proceeding
against the infringer within [***] after receipt of written notice from [***] or
such other time frame as mutually agreed in writing by the Parties, [***] may in
its discretion, bring suit or other proceeding at its expense against the
infringer. [***] shall be kept advised at all times of such suit or proceedings
brought by [***].

Notwithstanding the foregoing, in the event [***] shall [***] so notify [***]
and the Parties shall discuss the appropriate response in good faith. [***]
shall make a determination whether it will enforce the applicable EPIL
Intellectual Property within [***] thereafter and, if [***] declines to bring
such action within such time period, [***] may at its discretion bring a lawsuit
or action or initiate another proceeding at its expense against the infringer.
In any such action to enforce the applicable EPIL Intellectual Property, MAP and
EPIL agree to [***] of such action.”

6. The first two sentences of Clause 3.8 of the License Agreement are hereby
amended and restated as follows:

“If MAP or its Sublicensee is required by an act of a court of competent
jurisdiction in any country in the Territory to make payments to one or more
independent Third Parties to obtain license or similar rights in order to
exercise the rights granted to it by EPIL under Clause 2.1 of this Agreement
(the “Third Party Payments”), then either (i) MAP or its Sublicensee shall have
the right to [***], or (ii) [***]. Notwithstanding the foregoing, subject to
[***], if [***] elects to settle such infringement claim with such Third Party
prior to a final decision of a court of competent jurisdiction, [***]”

7. A new Clause 3.10 of the License Agreement shall be added as follows:

“EPIL shall (a) [***] MAP and its Sublicensees as to the strategy and
prosecution of the patents and/or patent applications [***] (namely the
identified [***] patents and patent applications and any counterparts thereof
[***], and all divisional, continuations, continuations-in-part, and all patents
issuing on any of the foregoing, and any counterparts thereof [***], together
with all registrations, reissues, re-examinations, supplemental protection
certificates or extensions of term thereof) [***], (b) [***] MAP and its
Sublicensees with a [***], and (c) [***] MAP or its Sublicensees [***] to patent
authorities in respect of foreign counterparts of the [***] patents and patent
applications [***] other than [***]. For the purposes of this Clause 3.10:
(1) [***] EPIL will [***] from MAP or its

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

Sublicensee, [***]. For the avoidance of doubt, [***]. Further, EPIL shall [v]
MAP and its Sublicensees the [***] with respect to any defence and/or
enforcement of the EPIL Intellectual Property (including the [***]) as it
relates to the Product or Product Intermediate; provided that the foregoing
sentence shall not modify the decision making with respect to the defence or
enforcement of such EPIL Intellectual Property as provided in Clause 3.4. In the
event that [***] in circumstances [***] shall, as soon as reasonably practicable
thereafter, notify [***] of the action taken. Other than as provided in Clause
3.4 and the foregoing sentence [***] in respect of defence and / or enforcement
of EPIL Intellectual Property. Upon request from [***] listed patents and
applications, and add new divisional, continuation or continuation-in-part
applications, provided that such revision shall occur no more than biannually.”

8. Clause 4.1 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“MAP or its Sublicensee, as applicable, shall (a) use Commercially Reasonable
Efforts to develop and obtain Regulatory Approval of Product [***], (b) [***]
and (c) in the event MAP or its Sublicensee, as applicable, [***], use
Commercially Reasonable Efforts to develop and obtain Regulatory Approval of
Product [***]. For clarity, MAP or its Sublicensee, as applicable, shall have
[***]. After each Regulatory Approval thereof, MAP and its Sublicensees shall
use Commercially Reasonable Efforts to commercialise Product [***] in the
country where Regulatory Approval was obtained; provided that the foregoing
shall not require MAP or its Sublicensees to [***]. MAP or its Sublicensees, as
applicable, shall ensure that the Product is treated [***]. MAP covenants that
it and its Sublicensee shall not [***] a [***]. Without expanding the remainder
of this Clause 4.1, MAP acknowledges that the [***] with respect to the
development and commercialisation of a Product [***]. MAP or its Sublicensee
will evaluate [***]. If MAP or its Sublicensee determines that [***], then MAP
and its Sublicensee shall [***] in accordance with the foregoing provisions of
this Clause 4.1. Further, MAP shall notify EPIL of any [***] and shall consult
with, give EPIL the [***], and [***] any [***] with respect to any [***].”

9. A new Clause 4.9 of the License Agreement shall be added as follows:

“Except as otherwise provided in the Services Agreement or in any other
manufacturing agreement with respect to Product Intermediate between EDDI or any
of its Affiliates and MAP or a Sublicensee (all such manufacturing agreements
shall be deemed to be included within the defined term “Manufacturing Agreement”
for purposes of this Agreement and the Services Agreement), MAP and its
Sublicensee shall obtain [***].”

10. A new Clause 4.10 of the License Agreement shall be added as follows:

“Establishment of Committee. [***] shall establish a committee to provide for
sharing of information, and, where applicable, the [***] activities under the
Services Agreement or any Manufacturing Agreement with respect to: (a) [***];
(b) the manufacture and supply of Product Intermediate; and (c) the [***],
including [***] Upon EPIL’s reasonable request, MAP [***] shall provide to EPIL
[***]”

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

11. The last sentence in Clause 7.3 of the License Agreement shall be deleted in
its entirety.

12. Clause 10.1.2 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“Any Confidential Information disclosed by the disclosing Party shall be used by
the receiving Party exclusively for the purposes of fulfilling the receiving
Party’s obligations and exercising rights under this Agreement or a Related
Agreement and for no other purpose.”

13. Clause 10.1.3 of the License Agreement shall be deleted in its entirety and
replaced with the following:

“Except as otherwise specifically provided herein, and subject to Clauses 10.2
and 10.3, each Party shall disclose Confidential Information of the other Party
only to those employees (including employees of its Affiliates),
representatives, permitted sublicensees and agents requiring knowledge thereof
in connection with fulfilling the Party’s obligations and exercising rights
under this Agreement or a Related Agreement, and not to any other Third
Party. Each Party further agrees to inform all such employees, representatives,
permitted sublicensees and agents of the terms and provisions of this Agreement
relating to Confidential Information and their duties hereunder and to obtain or
have obtained their agreement to keep such Confidential Information in
confidence under terms and conditions no less restrictive than those contained
herein.”

14. Clause 1.1 of the License Agreement shall be amended by the addition of the
following definition:

“ “Sublicense Counter Party” shall mean AstraZeneca AB.”

15. Schedule 1 of the License Agreement shall be deleted in its entirety and
replaced with the schedule set forth in Exhibit A.

16. All other terms and conditions of the License Agreement remain unchanged and
continue to be in full force and effect.

17. Capitalized terms not defined in this Third Amendment shall have the meaning
as set forth in the License Agreement.

18. EPIL [***] the sublicense by MAP to the Sublicense Counter Party of the
rights granted to it under Clause 2.1.1 of the License Agreement (including
those amendments to the License Agreement agreed to pursuant to this Third
Amendment) upon the terms relevant to EPIL that have been [***] (a) to [***] or
(b) that [***]. EPIL and MAP hereby acknowledge that such terms are intended by
MAP to represent those terms of the said sublicense which will be relevant to
EPIL and do not constitute the full terms of such sublicense. Nothing in this
Section 17 shall

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

be deemed a waiver of any of EPIL’s rights set forth in Clauses 2.2.1 through
2.2.6 of the License Agreement (including any amendment to such Clauses agreed
to pursuant to this Third Amendment), with respect to such sublicense. For
clarity, such consent shall not be taken to extend the rights granted to MAP
under the License Agreement, except as expressly set out in this Third
Amendment.

19. This Third Amendment shall be null and void and have no further force or
effect if either (i) MAP does not execute the Sublicense prior to [***] or
(ii) the Sublicense is terminated before it becomes effective in accordance with
its terms. For the avoidance of doubt, in the event of circumstance (ii) in the
previous sentence, EPIL and MAP shall revert to their status with respect to the
License Agreement as if this Third Amendment had not been executed.

20. This Third Amendment shall be governed by and construed solely in accordance
with the laws of the State of New York, without regard to its conflict of laws
principles that would require the application of any other law.

21. This Third Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute this Third Amendment.

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EPIL and MAP have caused this Third Amendment to the License
Agreement to be executed by their duly authorized representatives as of the last
date set forth below.

 

ELAN PHARMA INTERNATIONAL LIMITED By:   /s/ Shane Cooke Title:   Director Date:
  December 18, 2008 MAP PHARMACEUTICALS, INC. By:   /s/ Timothy S. Nelson Title:
  President & CEO Date:   December 18, 2008

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit A

[***]

 

[*] = Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.